UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-03023 FORUM FUNDS Three Canal Plaza, Suite 600 Portland, Maine 04101 Stacey E. Hong, Principal Executive Officer Three Canal Plaza, Suite 600 Portland, Maine 04101 207-347-2000 Date of fiscal year end: November 30 Date of reporting period: December 1, 2012 – February 28, 2013 Item 1.Schedule of Investments. UCM SHORT DURATION FUND SCHEDULE OF INVESTMENTS FEBRUARY 28, 2013 (Unaudited) Principal Security Description Rate Maturity Value Asset Backed Obligations - 25.7% $ Aames Mortgage Trust, Series 2002-2 A2 (a) % 03/25/33 $ Access Group, Inc. (b) 12/27/32 Access Group, Inc. (b)(c) 09/25/37 Access Group, Inc., Series 2001 2A1 (b) 05/25/29 AH Mortgage Advance Trust, Series SART-3 1A1 (d) 03/13/43 Ameriquest Mortgage Securities, Inc., Series 2004-R11 A2 (b) 11/25/34 Amortizing Residential Collateral Trust, Series 2002-BC4 A (b) 07/25/32 Banc of America Commercial Mortgage Trust, Series 2007-3 A3 (b) 06/10/49 Banc of America Merrill Lynch Commercial Mortgage, Inc., Series 2004-6 A4 (b) 12/10/42 Banc of America Merrill Lynch Commercial Mortgage, Inc., Series 2005-1 A4 (b) 11/10/42 Bear Stearns Asset Backed Securities Trust, Series 2002-2 A1 (b) 10/25/32 Bear Stearns Asset Backed Securities Trust, Series 2003-ABF1 A (b) 01/25/34 Bear Stearns Commercial Mortgage Securities Trust, Series 2003-T12 B (b) 08/13/39 Bear Stearns Commercial Mortgage Securities, Series 2006-PW12 A3 (b) 09/11/38 Centex Home Equity Loan Trust, Series 2003-A AF4 (a) 12/25/31 Citigroup Commercial Mortgage Trust, Series 2006-C4 A2 (b) 03/15/49 COMM Mortgage Trust, Series 2011-THL A (d) 06/09/28 Commercial Mortgage Asset Trust, Series 1999-C1 A4 (b) 01/17/32 Countrywide Home Equity Loan Trust, Series 2006-HW 2A1B (b) 11/15/36 Credit Suisse First Boston Mortgage Securities Corp., Series 1997-C1 F (b)(d) 06/20/29 Credit Suisse Commercial Mortgage Pass-Through Certificates, Series 2006-C2 A2 (b) 03/15/39 Delta Funding Home Equity Loan Trust, Series 1999-2 A1A (b) 08/15/30 Greenwich Capital Commercial Funding Mortgage Trust, Series 2004-GG1 A7 (b) 06/10/36 Greenwich Capital Commercial Funding Mortgage Trust, Series 2005-GG5 A41 (b) 04/10/37 JP Morgan Chase Commercial Mortgage Securities Trust, Series 2004-CBX A5 01/12/37 JP Morgan Chase Commercial Mortgage Securities Trust, Series 2005-LDP3 A3 08/15/42 JP Morgan Chase Commercial Mortgage Securities Trust, Series 2006-LDP9 A2 05/15/47 JP Morgan Chase Commercial Mortgage Securities Trust, Series 2006-LDP9 A3SF (b) 05/15/47 UCM SHORT DURATION FUND SCHEDULE OF INVESTMENTS FEBRUARY 28, 2013 Principal Security Description Rate Maturity Value $ JP Morgan Chase Commercial Mortgage Securities Trust, Series 2007-CB18 A3 % 06/12/47 $ LB-UBS Commercial Mortgage Trust, Series 2005-C7 A3 (b) 11/15/30 Merrill Lynch Mortgage Trust, Series 2003-KEY1 A4 (b) 11/12/35 Merrill Lynch Mortgage Trust, Series 2006-C2 A2 (b) 08/12/43 Merrill Lynch/Countrywide Commercial Mortgage Trust, Series 2006-3 A3 (b) 07/12/46 Morgan Stanley Capital I Trust, 2004-HQ4 A7 04/14/40 Morgan Stanley Capital I Trust, Series 2006-T23 A2 (b) 08/12/41 Morgan Stanley Capital I Trust, 2007-HQ12 A2FL (b) 04/12/49 Morgan Stanley Reremic Trust, Series 2011-KEYA A1 (d) 12/19/40 Saxon Asset Securities Trust, Series 2004-1 A (b) 03/25/35 SLM Student Loan Trust, Series 2012-C A1 (b)(d) 08/15/23 SLM Student Loan Trust, Series 2012-E A1 (b)(d) 10/16/23 SLM Student Loan Trust, Series 2013-A A1 (b)(c)(d) 08/15/22 South Carolina Student Loan Corp. (b) 01/25/41 Structured Asset Securities Corp., Series 2002-HF1 A (b) 01/25/33 Wachovia Bank Commercial Mortgage Trust, Series 2005-C21 A4 (b) 10/15/44 Wachovia Bank Commercial Mortgage Trust, Series 2006-C25 A3 (b) 05/15/43 WaMu Mortgage Pass Through Certificates, Series 2002-AR2 A (b) 02/27/34 Wells Fargo Home Equity Trust, Series 2005-1 AII1 (b) 04/25/35 Total Asset Backed Obligations (Cost $9,581,617) Corporate Non-Convertible Bonds - 0.0% Norfolk Southern Corp. (Cost $4,169) 09/17/14 Municipal Bonds - 16.9% Alaska - 0.7% Alaska Housing Finance Corp. 06/01/33 Florida - 1.6% Capital Trust Agency, Inc. 12/01/26 Florida Housing Finance Corp. 07/01/22 Lee Memorial Health System 04/01/27 Georgia - 0.6% Georgia Housing & Finance Authority 12/01/24 Indiana - 0.5% Indiana Housing & Community Development Authority 07/01/27 Louisiana - 1.6% Louisiana Housing Corp 10/01/29 Louisiana Housing Corp. 12/01/32 Maryland - 0.4% Maryland Community Development Administration 09/01/25 Massachusetts - 1.3% Massachusetts Housing Finance Agency 12/01/20 Minnesota - 1.3% Minnesota Housing Finance Agency 03/01/43 UCM SHORT DURATION FUND SCHEDULE OF INVESTMENTS FEBRUARY 28, 2013 (Unaudited) Principal Security Description Rate Maturity Value New Jersey - 0.0% $ New Jersey Housing & Mortgage Finance Agency % 04/01/28 $ North Carolina - 0.8% North Carolina Housing Finance Agency 07/01/38 Ohio - 0.6% Ohio Housing Finance Agency 09/01/35 Ohio Housing Finance Agency 09/01/38 Oregon - 1.4% State of Oregon Housing & Community Services Department 01/01/24 State of Oregon Housing & Community Services Department 01/01/42 Pennsylvania - 1.9% Pennsylvania Housing Finance Agency 04/01/23 Pennsylvania Housing Finance Agency 10/01/23 Pennsylvania Housing Finance Agency 10/01/25 Rhode Island - 2.5% Rhode Island Housing & Mortgage Finance Corp. 04/01/20 Rhode Island Housing & Mortgage Finance Corp. 10/01/20 Rhode Island Housing & Mortgage Finance Corp. 10/01/24 Tennessee - 0.7% Tennessee Housing Development Agency 01/01/17 Texas - 0.7% Barbers Hill Independent School District 02/15/15 Wisconsin - 0.3% Wisconsin Housing & Economic Development Authority 04/01/20 Total Municipal Bonds (Cost $6,493,288) U.S. Government & Agency Obligations - 49.1% Interest Only Bonds - 0.6% U.S. Small Business Administration, Series 2009-P10A 1 02/10/19 U.S. Small Business Administration, Series 2004-P10A 1 02/01/14 Mortgage Securities - 16.7% FHLMC, Series 129, Class H (c) 03/15/21 FHLMC, Series 3823, Class GA 01/15/26 FHLMC, Series 3834, Class GA 03/15/26 FHLMC, Series 3845, Class NA 04/15/25 FHLMC, Series 4135, Class BQ 11/15/42 FNMA, Series 2010-118, Class DJ 10/25/39 FNMA, Series 2010-137, Class MC 10/25/38 FNMA, Series 2010-34, Class JD 09/25/37 FNMA, Series 2012-8, Class LP 08/25/21 FNMA, Series 2012-80, Class HD 01/25/42 GNMA II Pool #MA0456 10/20/42 GNMA II Pool #MA0528 11/20/42 GNMA, Series 2004-108, Class AB (b) 12/16/32 GNMA, Series 2004-12, Class BA 08/16/32 GNMA, Series 2006-15, Class B (b) 09/16/31 GNMA, Series 2008-55, Class WT (b) 06/20/37 GNMA, Series 2009-105, Class A 12/16/50 GNMA, Series 2009-71, Class A 04/16/38 UCM SHORT DURATION FUND SCHEDULE OF INVESTMENTS FEBRUARY 28, 2013 (Unaudited) Principal Security Description Rate Maturity Value $ GNMA, Series 2009-75, Class LC % 10/20/38 $ GNMA, Series 2010-14, Class QP 12/20/39 GNMA, Series 2010-144, Class DK 09/16/39 Small Business Administration Participation Certificates, Series 2009-10E 1 09/01/19 U.S. Treasury Securities - 31.8% U.S. Treasury Note 04/15/13 U.S. Treasury Note 06/30/13 U.S. Treasury Note 07/31/13 U.S. Treasury Note 08/31/13 U.S. Treasury Note 09/15/13 U.S. Treasury Note 11/30/13 U.S. Treasury Note 12/15/13 U.S. Treasury Note 12/31/13 U.S. Treasury Note 01/15/14 U.S. Treasury Note 04/30/14 U.S. Treasury Note 07/31/14 U.S. Treasury Note 07/31/14 U.S. Treasury Note 10/15/14 U.S. Treasury Note 11/15/14 U.S. Treasury Note 03/15/15 U.S.Treasury Note 10/15/13 Total U.S. Government & Agency Obligations (Cost $18,678,441) Total Fixed Income Securities (Cost $34,757,515) Short-Term Investments - 2.6% Commercial Paper (e) - 2.6% Straight-A-Funding, LLC 03/27/13 Straight-A-Funding, LLC 03/27/13 Total Commercial Paper (Cost $969,870) Total Short-Term Investments (Cost $969,870) Total Investments - 94.3% (Cost $35,727,385)* $ Other Assets & Liabilities, Net – 5.7% Net Assets – 100.0% $ FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GNMA Government National Mortgage Association LLC Limited Liability Company (a) Debt obligation initially issued at one coupon rate which converts to higher coupon rate at a specified date. Rate presented is as of February 28, 2013. (b) Variable rate security. Rate presented is as of February 28, 2013. (c) Security fair valued in accordance with procedures adopted by the Board of Trustees. At the period end, the value of these securities amounted to $919,733 or 2.4% of net assets. (d) Security exempt from registration under Rule 144A under the Securities Act of 1933. At the period end, the value of these securities amounted to $2,490,477 or 6.5% of net assets. (e) Rate presented is yield to maturity. *Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of February 28, 2013. Level 1 Level 2 Level 3 Total Assets Investments At Value Asset Backed Obligations $ - $ $ $ Corporate Non-Convertible Bonds - - Municipal Bonds - - U.S. Government & Agency Obligations - Commercial Paper - - Total Investments At Value $ - $ $ $ UCM SHORT DURATION FUND SCHEDULE OF INVESTMENTS FEBRUARY 28, 2013 (Unaudited) The following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value. Asset Backed Obligations U.S. Government & Agency Obligations Balance as of 11/30/12 $ - $ Accrued Accretion / (Amortization) - Realized Gain / (Loss) - - Change in Unrealized Appreciation / (Depreciation) - 14 Purchases - - Sales - - Paydowns / Calls - ) Transfers In / (Out) - Balance as of 02/28/13 $ $ Net change in unrealized appreciation / (depreciation) from investments held as of 02/28/13 $ $ 14 The Fund utilizes the end of period methodology when determining transfers in or out of the Level 3 category. There were no transfers between Level 1 and Level 2 for the period ended February 28, 2013. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. Item 2.Controls and Procedures. (a) The registrant’s Principal Executive Officer and Principal Financial Officer have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940 (the “Act”)) are effective, based on their evaluation of these disclosure controls and procedures required by Rule 30a-3(b) under the Act and Rules 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934, as of a date within 90 days of the filing date of this report. (b) There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3.Exhibits Certifications as required by Rule 30a-2(a) under the Act. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FORUM FUNDS By:/s/ Stacey E. Hong Stacey E. Hong, Principal Executive Officer Date:April 8, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By:/s/ Stacey E. Hong Stacey E. Hong, Principal Executive Officer Date:April 8, 2013 By:/s/ Karen Shaw Karen Shaw, Principal Financial Officer Date:April 8, 2013
